internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom corp - plr-111603-98 date date in re distributing controlled controlled business x individual a individual b employee employee date x this responds to your letter dated date requesting rulings as to certain income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted for consideration is summarized below distributing is an accrual_method corporation engaged in business x it files its federal plr-111603-98 income_tax returns on a calendar_year basis distributing has a single class of stock outstanding individual a and individual b each own fifty percent of distributing’s outstanding_stock controlled and controlled are corporations that were formed as part of the proposed transaction prior to the transactions described below distributing will own all of the outstanding_stock of controlled and controlled financial information has been submitted and the taxpayer represents that at the time of the transaction business x will have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years serious disputes have arisen between individual a and individual b that are having an adverse effect on distributing’s day to day operation of business x to eliminate these disputes the following transactions have been proposed i distributing will transfer a portion of its assets to controlled in exchange for additional common_stock of controlled and the assumption of related liabilities by controlled the assets transferred to controlled will reflect the value of the holdings of individual a in distributing distributing will transfer the remaining portion of its assets to controlled in exchange for additional common_stock of controlled and the assumption of related liabilities by controlled the assets transferred to controlled will reflect the value of the holdings of individual b in distributing ii distributing will distribute all of the controlled stock to individual a and all of the controlled to individual b in exchange for all of their respective distributing stock distributions iii concurrent with the distributions distributing will dissolve the following representations have been made concerning the proposed transactions a at the time of the distributions distributing will distribute all of the outstanding_stock of controlled to individual a and will distribute all of the outstanding_stock of controlled to individual b no cash or other_property of any kind will be distributed to either individual a or individual b b the fair_market_value of the stock of controlled to be received by individual a will be approximately equal to the fair_market_value of the distributing stock surrendered by individual a in the exchange the fair_market_value of the stock of controlled to be received by individual b will be approximately equal to the fair_market_value of the distributing stock surrendered by individual b in the exchange c the fair_market_value of controlled will approximately equal the fair_market_value of controlled plr-111603-98 d no portion of the consideration to be distributed by distributing will be received by individual a or individual b as a creditor employee or in any capacity other than that of a shareholder of distributing e the five years of financial information submitted for distributing is representative of the business’ present operation and with regard to distributing there has been no substantial operational changes since the date of the last financial statement submitted except as described in this private_letter_ruling f immediately after the distribution of the stock to individual a and individual b controlled and controlled will each continue in the active_conduct of their retail businesses independently directly and with separate employees except as noted below employee will provide joint computer support for controlled and controlled for six months following the distributions during such period subsequent to the distributions controlled will invoice controlled for one-half of the time employee spends on joint matters and for all of the time spent on matters relating solely to controlled subsequent to the period during which employee will provide services to both subsidiaries controlled will make other arrangements for similar services employee will provide joint support financial and administrative services for both controlled and controlled for three months following the distributions during such period subsequent to the distributions controlled will invoice controlled for one-half of the time spent by employee on joint corporate matters and for all the time he spends on matters relating solely to controlled subsequent to the period during which employee will provide services to both subsidiaries controlled will make other arrangements for similar services g there is no plan or intention by either individual a or individual b to sell exchange transfer by gift or otherwise dispose_of any of the stock of distributing controlled or controlled subsequent to the distributions h there is no plan or intention by either distributing controlled or controlled directly or through subsidiary corporations to purchase any of its outstanding_stock after the proposed transactions other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i except for the plan to liquidate distributing subsequent to the distributions there is no plan or intention to i liquidate controlled or controlled ii merge distributing controlled or controlled with any other corporation or iii sell or otherwise dispose_of the assets of distributing controlled or controlled subsequent to the proposed transaction except in the ordinary course of business j in each instance the total adjusted bases and fair_market_value of the assets transferred plr-111603-98 to controlled and controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled and controlled plus any liabilities to which the transferred assets are subject the liabilities assumed by controlled and controlled and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the proposed transaction l no intercorporate debt will exist between distributing and either controlled or controlled at the time of or subsequent to the distribution of the stock of controlled or controlled m immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled and controlled stock will be included in income immediately before the distribution see sec_1_1502-19 n payments made in connection with all continuing transactions between controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o no two parties to the transaction are investment companies in sec_368 and iv of the internal_revenue_code p distributing controlled controlled individual a and individual b will each pay their own expenses if any incurred in connection with the proposed transaction q distributing is not an s_corporation within the meaning of sec_1361 and there is no present plan or intention to make s_corporation elections for either distributing controlled or controlled pursuant to sec_1362 based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction distributing’s transfer of its assets to controlled and controlled as described above in exchange for the stock of controlled and controlled and the assumption by controlled and controlled of the liabilities related to the assets transferred followed by the distribution of the shares of controlled to individual a and the distribution of the shares of controlled to individual b will in each instance be a reorganization within the meaning of sec_368 distributing controlled and controlled will each be a party to a plr-111603-98 reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on its transfer of assets as described above to either controlled or controlled in exchange for shares of stock of controlled or controlled and the assumption of certain liabilities of distributing by controlled or controlled see sec_361 and sec_357 neither controlled nor controlled will recognize gain_or_loss on their receipt of assets of distributing in exchange for shares of their stock and the assumption_of_liabilities see sec_1032 the basis in the assets that controlled and controlled received from distributing will equal the basis of such assets in the hands of distributing immediately prior to the transfer see sec_362 the holding_period of the assets received by controlled and controlled from distributing will include the period during which distributing held such assets see sec_1223 distributing will recognize no gain_or_loss on the distribution of all of the stock of controlled to individual a or on the distribution of all of the stock of controlled to individual b see sec_361 individual a will not recognize gain_or_loss and no amount will be included in the income of individual a upon his receipt of the stock of controlled in exchange for his stock in distributing as described above see sec_355 individual b will not recognize gain_or_loss and no amount will be included in the income of individual b upon his receipt of the stock of controlled in exchange for his stock in distributing as described above see sec_355 the aggregate basis of the stock of controlled and controlled in the hands of individual a and individual b will be in each instance the same as the basis of the stock of distributing held by individual a and individual b respectively prior to the distribution see sec_358 the holding_period of the stock of controlled and controlled received from distributing by individual a and individual b will in each instance include the holding_period of the stock of distributing held by each before the distribution provided that individual a and individual b each held the distributing stock as a capital_asset on the date of the distribution see sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled and controlled must be made under sec_1_312-10 plr-111603-98 the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party additionally this ruling letter is conditioned on the proposed transaction not occurring prior to date x this office has not verified any of the material submitted in support of the ruling_request verification of the factual information and other data may be required as part of the audit process no opinion is expressed as to the taxpayer’s tax_liability for the year involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax return involved this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayer for the taxable_year in which the transaction covered by this ruling is consummated sincerely yours assistant chief_counsel corporate by lewis k brickates assistant to the branch chief enclosures copy of this letter copy for sec_6110 purposes
